DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/357,064 the examiner acknowledges the applicant's submission of the amendment after allowance with issue fee pursuant to 37 C.F.R 1.312 dated 08/06/2022. At this point, claims 1-2, 4, 8, 10, 12, and 16-17 have been submitted as amended. Claims 5 and 13 were previously cancelled. Claims 18-23 have been submitted as newly added claims being depended on independent base claim 17 and corresponding to previously presented dependent method claims 10-12 and 14-16.
The amendment filed on 08/06/2022 under 37 CFR 1.312 has been entered because amended claims 1-2, 4, 8, 10, 12, and 16-17 are directed to matters of form not affecting the scope of the invention, and the newly claims 18-23 correspond to previously presented dependent method claims 10-12 and 14-16 and thereby also do not affect the scope of the invention of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124